                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

STEVEN MICHAEL FAIRCHILD,
                                                    MEMORANDUM DECISION &
                       Petitioner,                  ORDER DENYING CERTIFICATE
                                                    OF APPEALABILITY
v.

SHANE NELSON,                                      Case No. 2:17-CV-1317 DN
                       Respondent.                 District Judge David Nuffer



       Based on the Tenth Circuit’s limited remand, the Court considers whether to issue a

certificate of appealability (COA) here. See R.11, Rs. Governing § 2254 Cases in the United

States District Courts (“The district court must issue or deny a [COA] when it enters a final order

adverse to the applicant.”).

       When a habeas petition is denied on procedural grounds, as this one was, a petitioner is

entitled to a COA only if he shows that “jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citing 28 U.S.C.S. § 2253 (2018)). Petitioner has not made this showing.

       IT IS THEREFORE ORDERED that a COA is DENIED.

               DATED this 15th day of October, 2019.

                                             BY THE COURT:



                                             JUDGE DAVID NUFFER
                                             United States District Court
